Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Leuthardt et al. (2014/0277582) discloses a rehabilitation system (Fig. 1A) for use in rehabilitating an impaired body part of a subject (such as a hand, see the last sentence of [0012]), comprising: a brain signal acquisition system (brain signal acquisition system 112, Fig. 1A) configured to collect brain signals from the subject (see the first two sentences of [0026]); an orthosis system comprising a body part interface (BCI assist device 102, Fig. 1A, Fig. 3) configured to attach to a forearm (see Fig. 1A, “adapted to be worn on a forearm of a user” see the first sentence of [0013]) and at least one finger of the subject (finger group movement mechanisms 312a, 312b, Fig. 3) and a motor-actuated assembly (finger group position controllers 318a, 318b, Fig. 7A-7B; see the second sentence of [0078]) configured to move or assist in flexion movement and extension movement of the at least one finger (“provide flexion movement of the attached finger and … provide extension movement of the attached finger” see the last sentence of [0013]): and a control system (BCI component 104, 204, Fig. 1A, Fig. 2, central management computing system 220, Fig. 2, including finger position controllers 318a, 318b, Fig. 3) configured to operate the rehabilitation system in (a) a first mode (such as free mode 807b, Fig. 8A) in which the orthosis system operates to move or assist in the flexion or extension movement of the at least one finger on an intention of the subject determined from an analysis of the brain signals (see lines 1-9 of [0049], see the last sentence of [0078] and see all of [0088]), and a third mode (such as the cued mode 807a, Fig. 8A) in which the control system (104, 204, Fig. 1A, Fig. 2) is programmed with (in the non-volatile memory 260, Fig. 2) a predefined motion (motion range parameter settings 268, Fig. 2; see lines 21-26 of [0061]) comprising the flexion or extension movement of the at least one finger (“parameter settings that dictate a range of motion by the assistance component 208 (for example, to what extent will a finger be flexed and extended” see lines 21-26 of [0061]); the control system is programmed with a definition of completion of the predefined motion (the device has sensors 280 such as position detectors configured to detect the current position of the fingers and to determine completion of a movement, see the penultimate sentence of [0062] and see lines 1-9 of [0105]. A flexion/extension movement of opening and closing a hand is considered a completion of the predefined motion); the rehabilitation system provides a prompt to the subject to perform the predefined motion (“during the cued mode of operation (807a), for example, a patient can be cued or prompted to perform specific actions … can provide visual prompts … and/or acoustic prompts” see lines 8-16 of [0098] and see lines 1-7 of [0048]); the control system monitors the flexion or extension movement of the at least one finger (the device has position detectors to detect the current position of the fingers and determine whether the predefined motion has been completed, see the penultimate sentence of [0062] and see lines 1-9 of [0105]). 
Cohen et al. (2017/0168565) teaches a related finger flexion/extension orthosis (Fig. 1A) for rehabilitation (see the last sentence of [0047]). The glove assembly includes a force sensing module (rigid members 308 including opposing force sensors 302a, 302b, Fig. 3A) arranged to measure forces applied between a body part interface (308) and a motor-actuated assembly (202, 204, Fig. 2B; the measured forces are applied to the body part interface, and forces would be transferred to/from the motor-actuated assembly), the force sensing module comprising: (i) a first force sensing resistor (302a, Fig. 3A; see the first and last sentences of [0050], the force sensors may be force sensing resistors) arranged to measure a volitional flexion movement force of the at least one finger (the location of 302a would detect a pressing down force of the finger during attempted flexion, see Fig. 3A; see also the first two sentences of [0072], the force sensor(s) detect desired motions) and (ii) a second force sensing resistor (302b, Fig. 3A; see the first and last sentences of [0050], the force sensors may be force sensing resistors) arranged to measure a volitional extension movement of the at least one finger (the location of 302b would detect a pressing up force of the finger during attempted extension, see Fig. 3A; see also the first two sentences of [0072], the force sensor(s) detect desired motions).
However, none of the prior art of record teaches, discloses, or fairly suggests the force sensing module arranged to measure forces applied between the finger stay component and the motor-actuated assembly, comprising: (i) a housing attached to the finger stay component, (ii) a force sensor support member attached to the motor-actuated assembly and pivotably connected to the housing, (iii) a first force sensing resistor attached to the force sensor support member and arranged to measure a volitional flexion movement force of the at least one finger when the housing pivots in relation to the force sensor support member in a first direction and (iv) a second force sensing resistor attached to the force sensor support member and arranged to measure a volitional extension movement force of the at least one finger when the housing pivots in relation to the force sensor support member in a second direction that is opposite of the first direction. Therefore, claims 1-3,6-8,10,13-16,18-19,21,25-27 and 29-30 have been found allowable, since any conclusion of obviousness would be based upon improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785